Citation Nr: 1631791	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a vision disability.    

2.  Entitlement to service connection for a disability manifested by numbness in fingers and toes.

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for a psychiatric disorder other than PTSD.  

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for hypercholesterolemia.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a gastrointestinal disability manifested by abdominal pain.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1966.  He served in Vietnam from August 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.   

In an August 2012 statement, the Veteran's representative requested a hearing before the Board.  However, in an August 2012 VA Form 9, the Veteran indicated that he did not want a hearing before the Board.  Further, in June 2016, the Veteran's representative clarified that the Veteran did not want a Board hearing in this matter.  

The Board also notes that the Veteran's representative did not include the issues of service connection for hypercholesteremia and hypertension in the April 2016 informal hearing presentation.  However, the representative submitted a VA Form 646 in January 2016 and indicated that the case was reviewed and they had nothing further to add at that time.  The representative was also given an opportunity to submit a supplemental informal hearing presentation in June 2016 and did not do so.   

The issues of service connection for peripheral neuropathy of the lower extremities, numbness in the fingers and toes, a psychiatric disorder other than PTSD, headaches and a disability manifested by stomach pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current eye disabilities did not originate in service or until years thereafter, and are not otherwise etiologically related to active service.    

2.  The Veteran has not been shown to have met the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5) criteria for a diagnosis of PTSD.

3.  The Veteran has not been shown to have a hearing loss disability in either ear for VA purposes.

4.  The Veteran's hypertension did not originate in service or until years thereafter, and are not otherwise etiologically related to active service.   

5.  Hypercholesterolemia is not a disability for VA purposes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for hypercholesteremia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular disease and diseases of the nervous system including sensorineural hearing loss are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014 and DSM 5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for an Eye Disability

The Veteran contends that service connection is warranted for impaired sight.  See the July 2008 statement.  

The medical evidence of record shows diagnoses of anomalous optic nerve vessels consistent with old vascular event left eye at least as likely as not due to hypertension, mild bilateral cataracts, and mild refractive error corrected to good vision.  See the March 2009 VA eye examination report.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current eye disorders first manifested many years after service separation and are not related to injury or event in active service.

The Board notes that refractive error of the eyes is not a disability for VA purposes.  38 C.F.R. §§ 3.303, 4.9.  Although the medical evidence demonstrates that the Veteran currently has refractive error, such disorder is not to be service connected without evidence of a superimposed disease or injury.  The medical evidence of record does not provide any evidence of any superimposed disease or injury to the eye during service or any evidence that the refractive error was subjected to a superimposed disease or injury in service which created additional disability.

Service treatment records do not documents complaints or diagnosis of optic nerve vessels consistent with old vascular event left eye or bilateral cataracts.  The September 1964 enlistment examination indicates that examination of the eyes was normal and uncorrected vision in both eyes was 20/20.  The June 1966 separation examination report indicates that the Veteran reported having eye trouble; he did not describe the eye trouble or specify the symptoms.  Examination of the eyes was normal.  Vision was corrected to 20/20 in both eyes.  Uncorrected vision was not reported on the separation examination report.  However, as noted, refractive error is not considered a disability for VA purposes.  The Veteran separated from active service in June 1966.    

The Board finds that the weight of the competent and credible evidence establishes that the eye disorders first manifested many years after service.  The first indication of an eye disability was upon VA examination in March 2009.  Private treatment records dated in the 1970's, 1980's, and 1990's do not documents any treatment or diagnosis of an eye disability.  The medical evidence of record does not establish a diagnosis of an eye disorder prior to 2009.  There is no lay or medical evidence which establishes recurrent symptoms of an eye disorder in active service and since service separation.  As noted, the Veteran reported having eye trouble upon separation examination in June 1966 and did not report any eye symptoms until he filed the claim in 2008 when he reported having impaired vision.   

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of an eye disorder for over 40 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the lack of any evidence of eye disorder symptoms or findings for over four decades between the period of active service and manifestation of the eye disorders is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board finds that the weight of the competent and credible evidence establishes that the eye disorders are not related to injury or other event in active service or to a service-connected disability.  As noted, the Veteran was afforded a VA examination in March 2009.  The diagnosis of anomalous optic nerve was attributed to hypertension.  The examiner specifically stated that there was no diabetic retinopathy.  There is no lay or medical evidence that establishes nexus to active service.  There is no competent and credible evidence which associates the eye disorders to active service.    

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current eye disabilities are not proximately due to or aggravated by the service-connected diabetes mellitus.  As noted, the VA examiner indicated that there was no diabetic retinopathy on exam.  There is no competent and credible evidence which associates the eye disorders to the service-connected diabetes mellitus or other service-connected disability or shows that the eye disorders are aggravated by a service-connected disability.      

In conclusion, the Board finds the weight of the competent and credible evidence shows that the current eye disorders did not manifest in service, first manifested many years after active service, are not related to active service, and are not caused or aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the current eye disorders, and the claim for service connection is denied.  

Service Connection for PTSD

The Veteran asserts that he is entitled to service connection for PTSD due to his service in Vietnam.  The Veteran reported that he saw dead bodies being shipped back to the United States and he dreams and thinks of this incident.  See the September 2008 statement in support of his claim for PTSD.  

The Board finds that the weight of the evidence establishes that the Veteran did not engage in combat with the enemy while serving in Vietnam.  Service records show that the Veteran served in Vietnam from August 1965 to June 1966.  His military occupation was ordinance supply specialist.  The Veteran was awarded a Vietnam Service Medal.  He was not awarded a medal indicative of combat.  The Veteran does not assert he engaged in combat with the enemy.  

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD in accordance with DSM.  A VA psychiatric examination was conducted in March 2009 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran had a current diagnosis of PTSD.  The VA examiner, a clinical psychologist, concluded that the Veteran did not meet the DSM-IV clinical criteria for a diagnosis of PTSD.  The VA examiner stated that the Veteran did not meet Criterion A.  See DSM-IV.  The VA examiner stated that the Axis I diagnosis was depression disorder, not otherwise specified.  

As discussed above, 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to DSM-IV as the governing criteria for diagnosing PTSD.  VA implemented DSM-5 effective August 4, 2014 and DSM-5 applies to claims certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in January 2016 and therefore, DSM-5 is the governing directive.

The Board notes that the diagnostic criteria for PTSD under DSM-5 (particularly as it relates to Criterion A) are less stringent that the diagnostic criteria for PTSD under DSM-IV.  DSM-5, in pertinent part, removed the requirement under Criterion A that the person experience fear, helplessness, or horror right after the traumatic event because there was concern that certain individuals who were trained not to respond to traumatic events might have failed to meet this criterion.  The removal of this requirement for Criterion A makes it easier to meet the diagnostic criteria for PTSD under DSM-5 than under DSM-IV.  See DSM-IV and DSM-5.  

DSM-5 also sets forth four distinct diagnostic clusters for PTSD instead of the three set forth in DSM-IV (re-experiencing, avoidance, and arousal).  In DSM-5, the four diagnostic clusters are described as re-experiencing, avoidance, negative cognitions and mood, and arousal.  See DSM-IV and DSM-5.  

In the present case, the Board notes that the March 2009 VA examiner considered the more stringent diagnostic criteria for PTSD under DSM-IV; DSM-IV was in effect at the time of the March 2009 VA examination.  The March 2009 VA examiner found that the Veteran did not experience an event that involved risk of death and/or injury to self or others.  Thus, Criterion A for a PTSD diagnosis was not met under both the more stringent criteria under DSM-IV or the less stringent criteria under DSM-5.  The less stringent criteria of DSM-5 still requires exposure to a traumatic event.  The VA examiner determined that this criterion had not been met for a diagnosis of PTSD in the Veteran's case.  It is reasonable to infer that the diagnostic criteria for PTSD are not met under DSM-5, and the March 2009 VA medical opinion is not rendered inadequate based on its consideration of the diagnostic criteria under DSM-IV.  The remaining medical evidence of record does not show a diagnosis of PTSD.  

The Veteran's own implied assertions that he had PTSD due to Vietnam service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD.   The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has hearing loss due to active service.  See the July 2008 statement.  

Here, the record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in either ear that meets the criteria of 38 C.F.R. § 3.385.  The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  Audiograms performed during service in September 1964 and June 1966 show hearing acuity within normal ranges during service, and do not reflect threshold shifts (worsening) during service.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Enlistment and separation examination of the ears was normal.  The Veteran reported having ear, nose, and throat trouble upon separation exam in June 1966 but he did not specify what the trouble was or describe any symptoms.  

The record does not contain an audiometric evaluation that shows that the Veteran meets the criteria of 38 C.F.R. § 3.385.  Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  See Hensley, 5 Vet. App. at 158.  The record does not contain any lay or medical evidence of hearing loss symptoms.  The Veteran only made a general assertion that he had hearing loss; he does not describe his current symptoms.  The Veteran did not provide any lay evidence as to any noise exposure in active service.  

The Veteran has not submitted or identified evidence of a current diagnosis of or treatment for bilateral hearing loss.  He has not provided any lay evidence as to current hearing loss symptoms but has only made general assertions that he has this disability.  The Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis, such as establishing that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana; supra, as to the specific issue in this case, an opinion as to a specific diagnosis of hearing loss falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  The question of a medical diagnosis involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current bilateral hearing loss.  The Veteran has not submitted or identified competent evidence of a current diagnosis of the claimed disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a hearing loss disability for VA purposes.  Accordingly, the claim of service connection for bilateral hearing loss is denied.

If, at some point, he can provide evidence of this problem, he may resubmit his claim. 

Service Connection for Hypercholesteremia

The Veteran maintains that he has hypercholesterolemia, or high cholesterol, as a result of service. 

Post-service treatment records reveal that the hypercholesterolemia or hyperlipidemia has been diagnosed and the Veteran is on lipid lowering medication.  See private treatment records from Kaiser/GHA dated in 2008 and the April 2008 VA Agent Orange Program examination report (confirming diagnosis of hypercholesterolemia). 

This evidence notwithstanding, the Veteran does not meet the preliminary requirement for service connection, namely showing of a current "disability".  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  

In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes.

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448.  

Simply stated, this is a test result, not a disability.

In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  See Brammer, 3 Vet. App. 223; Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hypercholesterolemia must be denied.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for hypercholesterolemia and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert; supra.  
Service Connection for Hypertension

The Veteran asserts that his hypertension is related to active service.  See the July 2008 statement. 

This is a disability. 

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  Note 3 of 38 C.F.R. § 3.309(e) specifically states that the term ischemic heart disease does not include hypertension. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board finds that the weight of the competent and credible evidence establishes that the hypertension is not related to active service and is not caused by or aggravated by a service-connected disability.  The evidence shows no diagnosis of hypertension in service or for many years thereafter.  The June 1966 separation examination report shows a blood pressure reading of 126/76.  Examination of the heart and vascular system was normal.  The blood pressure readings recorded in the service records are not 160/90 or higher.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 which defines hypertension in Note 1.  "Hypertension" is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  The Veteran's in-service blood pressure reading does not meet VA's definition or Dorland's definition of hypertension.  VA's definition requires that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1). 

The Board next finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  There is no medical evidence of a diagnosis of hypertension within one year from service separation in June 1966.  The first evidence suggestive of hypertension are the private treatment records from Kaiser/GHA dated in 1990.  The private treatment records dated in August 1990 indicate that the Veteran had labile hypertension.  The private treatment records dated in the 1990's show continued treatment for hypertension.  The March 2009 VA examination report shows a diagnosis of hypertension for 25 plus years.  

The weight of the evidence shows a diagnosis of hypertension over 20 years after service separation in June 1966.  

Thus, presumptive service connection for hypertension pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence establishes that the Veteran's hypertension first manifested over 20 years after service separation. 

The Board also finds that the Veteran did not experience continuous symptoms of hypertension since service separation.  The service treatment records do not document symptoms of hypertension.  The Veteran denied having high blood pressure on service separation examination.  The Veteran did not provide any lay evidence as to the onset of hypertension.  The post service treatment records show that the Veteran sought medical treatment for hypertension in 1990, over 20 years after service separation.  The Veteran has not presented any competent evidence of hypertension symptoms since separation from service until the time of the diagnosis of hypertension in 1990.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not experience chronic hypertension symptoms in service and he did not experience continuous post service hypertension symptoms.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted. 

Finally, the Board finds that there is no competent evidence that relates the hypertension to an in-service event or injury or medically relates the hypertension to a service-connected disability.

The Veteran himself has made a general assertion that service connection is warranted for hypertension.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana; supra, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  The Veteran does not have the medical expertise and training to diagnose hypertension or to provide a medical opinion as to the cause of the hypertension.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing including blood pressure readings that the Veteran is not competent to perform. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, on a direct and secondary basis, as a presumptive disease, and as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided in August 2008.  Thus, adjudication of the claims at this time is warranted.  

All relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  The RO searched for the identified private medical evidence and notified the Veteran of the search results.  Private medical records from Kaiser/GHA dated from the 1970's to 2008 are associated with the file.  VA treatment records dated in 2008 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In September 2008, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.   

VA provided VA eye and psychiatric examinations in March 2009.  The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  The examinations were performed by medical professionals and based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the current diagnoses including whether there is a current diagnosis of PTSD.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While VA medical examinations and opinions were not provided in this case with regard to the claimed hearing loss, hypercholesteremia, or hypertension, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own general assertion, that he has hearing loss for VA purposes or a disability manifested by hypercholesteremia.  As such, the Veteran's sole assertion that he wants service connection for hearing loss and hypercholesteremia is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Regarding the hypertension claim, there is no probative evidence of hypertension in active service or an indication that the hypertension may be associated to active service.  The record shows that the hypertension first manifested 20 years after service.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

ORDER

Service connection for an eye disability is denied.  

Service connection for PTSD is denied.  

Service connection for hearing loss is denied.

Service connection for hypercholesterolemia is denied.  

Service connection for hypertension is denied.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Regarding the issue of service connection for peripheral neuropathy of the left and right lower extremities and numbness in the fingers and toes, the RO afforded the Veteran a VA examination in March 2009.  The diagnosis was peripheral neuropathy.  The Board finds that the March 2009 VA medical opinion is inadequate.  The Board notes that the VA examiner did not indicate whether the peripheral neuropathy affected the upper or lower extremities or both.  The VA examiner gave conflicting medical opinions as to whether the peripheral neuropathy was due to the service-connected diabetes mellitus and did not provide an opinion as to whether the service-connected diabetes mellitus aggravated the peripheral neuropathy.  

Further, it appears that the VA examiner inadvertently reviewed medical records not belonging to the Veteran because such records were misfiled.  Thus, the Board finds that the AOJ should provide another VA examination.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board apologies for the delays in the adjudication of his case. 

Regarding the claim for service connection for a psychiatric disorder other than PTSD, the RO afforded the Veteran a VA psychiatric examination in March 2009.  The diagnosis was depression disorder not otherwise specified.  The Veteran reported that sometimes he thinks about what happened in service and he feels sad and down.  In a September 2008 statement, the Veteran reported that he saw dead bodies being shipped to the United States while serving in Vietnam and he dreams and thinks of this.  The VA examiner did not render an opinion as to whether the depression disorder was related to an event or injury in service.  The record shows that in active service, the Veteran was treated for abdominal pain and the examining physician suspected a psychosomatic illness.  Post service medical records dated in 1972 show that the Veteran had a diagnosis of depressive reaction and he saw a psychiatrist.  Records dated in 1984 indicate that the Veteran had longstanding psychiatric problems.  The diagnosis was depression and borderline personality disorder.  Thus, the Board finds that the AOJ should provide another VA examination and obtain a medical opinion as to whether any current depression disorder is related to service.

Regarding the claim for service connection for a disability manifested by abdominal pain, review of the service treatment records show that in August 1965, the Veteran sought medical treatment for abdominal pain and he was hospitalized for observation.  There was no clear diagnosis made and the doctor suspected a psychosomatic illness.  A June 1966 separation examination report shows that the Veteran reported having stomach, ulcer, and intestinal trouble.   

Regarding the claim for service connection for headaches, an August 1965 service treatment record shows complaints of headaches.  The June 1966 separation examination report indicates that the Veteran reported having frequent and severe headaches.  Post service medical records show treatment for headaches in 1972, 1982, and in the 1990's.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed disability manifested by abdominal pain and headaches and to obtain an opinion as to whether the claimed disabilities are related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination to determine the nature and likely etiology of any current peripheral neuropathy of the lower extremities, numbness in the fingers and toes, and headaches disorder.  If peripheral neuropathy is diagnosed, the examiner should indicate which extremities are affected.  The examiner report the cause of the claimed numbness in the fingers and toes and provide a diagnosis for these manifestations.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current peripheral neuropathy is caused or aggravated by (permanently worsened in severity beyond a normal progression) the service-connected diabetes mellitus type II. 

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that such current peripheral neuropathy had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that such current headaches disorder had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  Attention is invited to the August 1965 service treatment records showing complaints of headaches and the June 1966 separation examination report which shows that the Veteran reported having frequent and severe headaches.  Attention is also invited to the post service medical records showing treatment for headaches in 1972, 1982, and in the 1990's.    

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder other than PTSD.  The examiner should report all Axis I psychiatric diagnoses. 

The examiner should provide the following medical opinion: Is it at least as likely as not (50 percent or greater) that any currently diagnosed psychiatric disorder either began during or was otherwise caused by or related to the Veteran's active service?  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current gastrointestinal disorder manifested by abdominal pain.  The examiner report the cause of the claimed abdominal pain and provide a diagnosis for these manifestations.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that such current gastrointestinal disorder had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  Attention is invited to the August 1965 service treatment records and hospital records showing complaints, treatment, and observation for abdominal pain and the June 1966 separation examination report which shows that the Veteran reported having stomach, ulcer, and intestinal trouble.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


